Citation Nr: 1108333	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-31 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left eye blindness, claimed as due to VA eye surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1954 to May 1956.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2002 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This case was previously before the Board in March 2007.  The Board remanded the claim in order that the Veteran may be provided with notice of how to substantiate his claim and to allow the RO to attempt to obtain outstanding VA records.  A review of the claims file reveals that the Veteran was sent notice consistent with the Board's instructions in May 2007 and that the RO/AMC sought to obtain the outstanding records from all possible sources.  The Board thus finds there was substantial compliance with its March 2007 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The medical evidence of record does not show that the Veteran's left eye blindness is due to carelessness, negligence, lack of proper skill, or similar instance of fault on the part of VA, or that it was the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for left eye blindness have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either:

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure.  See 38 C.F.R. § 3.361.

Here, the Veteran contends that he had good vision in his left eye prior to his undergoing surgery, and that as a result of that surgery, he lost vision and is now blind in that eye.

A review of the Veteran's records reflects that he underwent surgeries for his left eye in May 1993, June 1993, October 1993, and April 1994.  By May 1997, it was noted that the Veteran was 95 percent blind in his left eye.  A July 1997 record and numerous subsequent records show that the Veteran is now considered blind in his left eye.   

Thus, chronologically, the Veteran became blind in his left eye after his VA surgeries, whereas he was not so afflicted prior to his surgeries.  However, the evidence does not establish this outcome was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or that his left eye blindness was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

With respect to the first question, there is no evidence here that the Veteran's surgeons failed to exercise the degree of care that would be expected of a reasonable health care provider.  

The examiner from the Veteran's July 2002 VA examination addressed this question.  She stated that the Veteran underwent a trabeculectomy to control his advanced glaucoma in May 1993.  He suffered post-operation complications of overfiltration and a flat anterior chamber.  In June 1993, surgeons drained the choroidals of his left eye.  The Veteran subsequently developed a dense cataract and a decompensated cornea, and he underwent cataract surgery in October 1993.  He had a corneal transplant in April 1994.  

After reviewing the surgical reports and the Veteran's claims file, the examiner wrote that the Veteran's glaucoma was advancing despite maximal medical management, and that surgical intervention was therefore necessary.  She also wrote that the operative notes and hospital summaries show appropriate surgical management.  Though she noted that there is not enough data to adequately address overall appropriateness of care, the records show no evident negligence. 

The examiner from the Veteran's recent January 2010 VA examination also commented on this issue, stating that there was no evidence that the carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part proximately caused the Veteran's left eye blindness.  

There is no other evidence in the claims folder that speaks to the reasonableness of the care provided.  The Board notes that in the Veteran's June 2004 hearing before a Decision Review Officer at the RO, the Veteran mentioned that he sought a second opinion from Paul Schacknow, MD regarding the reasonableness of care that he received.  The Veteran stated, however, that Dr. Schacknow would not comment on the appropriateness of the care that he received.  Records from his treatment with Dr. Schacknow have associated with the claims file, and they are silent as to any comment on this issue.  

With respect to the second question, there is no evidence that the Veteran underwent these procedures without first giving informed consent.  In this regard, operative reports of record reflect that informed operative consent was obtained from the Veteran.  The examiner from the Veteran's January 2010 VA examination noted that a reasonable health care provider would have disclosed the risk of blindness in connection with the informed consent procedures prior to his May 1993 trabeculectomy.  Accordingly, the Board finds no evidence that informed consent was not obtained.  

The final inquiry is whether the additional disability of blindness was an event not reasonably foreseeable.  The regulations explain that the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2).

Again, both VA examinations directly address this question.  The examiner from the Veteran's July 2002 examination wrote that each of the Veteran's complications are known complications of a trabeculectomy.  The examiner from the Veteran's January 2010 examination also wrote that the Veteran's left eye blindness was not an event that was not reasonably foreseeable in connection with his May 1993 surgery.  Accordingly, the Board finds no evidence that the Veteran's additional disability was not an event not reasonably foreseeable.  

In summary, the Board finds that the Veteran's left eye blindness is not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  The Board also finds that the Veteran's left eye blindness was not an event not reasonably foreseeable prior to his multiple surgeries.  Accordingly, the Board concludes that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for left eye blindness are not met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2007 that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate a claim for entitlement to compensation under 38 U.S.C.A. § 1151 and of his and VA's respective duties for obtaining evidence.  Though the Veteran did not receive this letter until after the initial adjudication in this case, the Veteran's case has since been readjudicated.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Board notes that the Veteran's case was previously remanded in an effort to obtain VA records that were not already associated with the claims file.  The RO attempted to obtain these outstanding records.  While many of these records were obtained and associated with the claims file, it appears that records prior to 1987 are not obtainable.  This presents no prejudice to the Veteran, however, as resolution of this claim focuses on the care that the Veteran received immediately prior to, during, and after his May 1993 trabeculectomy.  Accordingly, the inability to obtain VA records prior to 1987 presents no prejudice to the Veteran.  

The Board also notes that the Veteran has undergone two VA examinations germane to his claim on appeal.  In a March 2010 statement, the Veteran criticized the later January 2010 examination, stating that the examiner failed to ask him any questions regarding his eye disability.  

Pursuant to VA regulations, if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  Here, despite the concerns of the Veteran, the January 2010 examination appears to be thorough.  Further, as this is a claim under 38 C.F.R. § 1151, the examiner's main focus would be offering an opinion as to the level of care that the Veteran received from VA facilities.  To the extent that his current condition is relevant to the Board's determination, the examiner's report again appears to be thorough.  The Board thus finds that the examination is adequate for rating purposes.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board also finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left eye blindness is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


